04/07/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0092



                             No. DA 20-0092

IN THE MATTER OF:

F.S.,

            Respondent and Appellant.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 11, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      April 7 2020